DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 10-2019-0016188, filed on 12/26/2019.
Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 11/24/2020 has been considered by the Examiner. The submission is in compliance with the provisions of 37 CFR 1.97.
The Examiner made the three prong analysis of 112 (f) for the term “module” used in claim 11. However, this term is modified by a known structure called storage and therefore, it fails the 3 prong test and does not invoke 112 (f).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, 7, 11, 12 and 17 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Kantor et al. (US. Pat. No. 10,175,886 B1, hereinafter Kantor).
Regarding claim 1. 
        Kantor teaches a method for operating a storage driver, which is performed by a storage driver apparatus in a container environment (Kantor teaches in Fig. 5 and [Col. 13, lines 38-45] a system 500 includes storage driver 514 in a container environment is provided), the method comprising:  
       5requesting downloading of an image for running a container (Kantor teaches in [Col. 14, lines 40-46 and lines 54-58] the container is scheduled to run on a host and further the workload scheduler may then request the selected hosts to start the containers. If an image is deployed for the first time, the systems described herein may download the image from the central image repository); 
       
       downloading a plurality of sub images associated with the requested image (Kantor teaches in Fig. 5 and [Col. 13, lines 43-62] a graph storage driver 514 may manage container storage layer images for container management system 512. A hyperscale storage system 516 may provide availability to images across the cluster. The new container may include a storage layer image 530 and a storage layer image 532 and, in some examples, a storage layer image 534…(i.e., here different images 530, 532 and 534 are equivalent to the claimed sub-image and related to the requested image to be downloaded in the system) and the systems described herein may begin downloading storage layer image 530 (i.e., one of the sub-image) to host system 520);
        
        allocating each of the plurality of downloaded sub images to an independent logical volume in a multi-layer based file system (note that different images 530, 532 and 534 are equivalent to the claimed sub-image and related to the requested image to be downloaded in the system. Kantor teaches in Fig. 5 and [Col. 13, lines 43-62] container storage layer images for container management system 512, layer image 530 and a storage layer image 532 and, in some examples, a storage layer image 534 and further teaches in [Col. 10, lines 53-60] the cluster may store volumes that include storage layer images at a greater rate than at least one additional type of volume that is also subject to storage reflection. For example, the cluster may, by default, store volumes of a certain type at a rate of one out of every 20 nodes in the cluster); and 
       running a container using each of the plurality of allocated sub images (Kantor teaches in Fig. 5 and [Col. 13, lines 43-62] a graph storage driver 514 may manage container storage layer images for container management system 512…, the systems described herein may begin downloading storage layer image 530 (i.e., one of the sub-image) to host system 520 and further teaches in [Col. 14, lines 27-42] accordingly, the system and the methods provide scalable mechanism to store and access container images…,the images from the cluster instead of waiting for images to download from a container image registry. By using reflection, the systems described herein may maintain N copies of container images. When the container is scheduled to run on a host which does not have the image, the systems described herein may start the image by issuing remote I/O).

Regarding claim 2. 
         Kantor further teaches wherein in the requesting of the downloading of the image, running of a Docker is requested using a predetermined image and downloading of an image for running the container is requested through a Docker engine of the run Docker (Kantor teaches in Fig. 5, [Col. 13, lines 41-45] a container management system 512 (e.g., DOCKER) may enable host systems 510 and 520 to host containers. A graph storage driver 514 may manage container storage layer images for container management system 512 and also teaches in [Col. 15, lines 6-12] a data node for a hyperscale storage system (e.g., a VERITAS HYPERSCALE Data node) may serve as back-end storage for a container image registry (e.g., a DOCKER container image registry). Thus, a cluster graph storage driver may implement awareness of the data node as an image repository and list all available images (i.e., predetermined image) and further teaches in [Col. 7, lines 60-65] that the separate guest kernel that runs in isolation from a host kernel. Examples of containers include, without limitation, a DOCKER container).
Regarding claim 7. 
         Kantor further teaches wherein in the allocating of the independent logical volume, each of the plurality of downloaded sub images is allocated to the independent logical volume using a storage driver interface of the Docker (Kantor teaches in [Col. 14, lines 33-42] the graph driver can have information (e.g., by communicating with a hyperscale storage controller) regarding locations where the images are available in the cluster and provide instant recovery of the images from the cluster instead of waiting for images to download from a container image registry. By using reflection, the systems described herein may maintain N copies of container images. When the container is scheduled to run on a host which does not have the image, the systems described herein may start the image by issuing remote I/O and further teaches in Fig. 5, [Col. 13, lines 41-45] a container management system 512 (e.g., DOCKER) may enable host systems 510 and 520 to host containers. A graph storage driver 514 may manage container storage layer images for container management system 512 and also teaches in [Col. 15, lines 6-12] a data node for a hyperscale storage system (e.g., a VERITAS HYPERSCALE Data node) may serve as back-end storage for a container image registry (e.g., a DOCKER container image registry).
Regarding claim 11.
Claim 11 incorporates substantively all the limitation of claim 1 in a computer program product form and is rejected under the same rationale. Furthermore, regarding the claim limitation of the storage, the prior art of record Kantor teaches in [Col. 5, lines 41-52]. 
Regarding claim 12.
Claim 12 incorporates substantively all the limitation of claim 2 in a computer program product form and is rejected under the same rationale. Furthermore, regarding the claim limitation of the storage, the prior art of record Kantor teaches in [Col. 5, lines 41-52]. 
Regarding claim 17.
Claim 17 incorporates substantively all the limitation of claim 7 in a computer program product form and is rejected under the same rationale. Furthermore, regarding the claim limitation of the storage, the prior art of record Kantor teaches in [Col. 5, lines 41-52]. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-6, 8, 10, 13-16, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kantor in view of Ojeil et al. (US. Pub. No. 2004/0220960 A1, hereinafter Ojeil).
Regarding claim 3. Kantor teaches the method of claim 1.
        Kantor further teach wherein in the allocating of the independent logical volume(note that different images 530, 532 and 534 are equivalent to the claimed sub-image and related to the requested image to be downloaded in the system. Kantor teaches in Fig. 5 and [Col. 13, lines 43-62] container storage layer images for container management system 512, layer image 530 and a storage layer image 532 and, in some examples, a storage layer image 534 and further teaches in [Col. 10, lines 53-60] the cluster may store volumes that include storage layer images at a greater rate than at least one additional type of volume that is also subject to storage reflection. For example, the cluster may, by default, store volumes of a certain type at a rate of one out of every 20 nodes in the cluster), the plurality of downloaded sub images are allocated to at least one lower layer, an upper layer (note that the term “lower layer” indicates read operation and the term “upper layer” indicates both read and write operations in the file system in light of the specification ¶ [11]. Kantor teaches in [Col. 11, lines 10-14] a target location in a read-only storage layer (i.e., lower layer) image used by the container and/or a target location within the underlying host storage).
          Kantor does not explicitly teach a volume layer independently separated in the multi-layer based file system, respectively.
          However, Ojeil teaches a volume layer independently separated in the multi-layer based file system, respectively (Ojeil teaches in ¶ [0022] storage layer 106B comprises volumes 110A and 110B. Thus, volumes 110A and 110B are referred to as components of storage layer 106B. A logical volume manager may manage the components of storage layer 106B. Storage layer 106C (i.e., multi-layer based file system) comprises physical devices 112A-112D. Get-mapping routine 104B determines one or more physical device identifiers, each of which stores a stores a part of a volume that stores a part of the file, and returns the one or more physical device identifiers to database server 102 as a result of the method).
                  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Ojeil by including different storage layers like volume layers to store files ([0022]) into the teachings of Kantor invention. One would have been motivated to do so since, this method involves providing an identifier of a component e.g. file, of a storage layer, through an interface, to a get-mapping routine and mappings between different components of storage layers in order to recursively obtain mapping between storage layer components and thus helps to provide high capacity and high speed in downloading of images in a storage layer in an efficient manner. 

Regarding claim 4.
        Kantor in view of Ojeil further teaches wherein in the multi-layer based file system, at least one lower layer is only readable (note that the term lower layer indicates only read operation in the file system in light of the specification ¶ [11]. Kantor teaches in [Col. 11, lines 10-14] a target location in a read-only storage layer (i.e., lower layer) image used by the container and/or a target location within the underlying host storage), the upper layer is readable and writable, and the volume layer is sharable between the containers (note that the term upper layer indicates read/write operation in the file system in light of the specification ¶ [11]. Kantor teaches in [Col. 14, lines 10-18] image registries (e.g., servers) may store filesystem layers that make up a container image. These filesystem layers may be copy-on-write layers (e.g., difference layers), which may collectively be called a “graph.”for example, container layers may be shared amongst container images and Ojeil also teaches in ¶ [0089] extent store layer used for read file and volume layer used for both read and write (i.e., lower and upper layers)).
           It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Ojeil by including lower, upper layer and volume layers ([0089]) into the teachings of Kantor by including the method of read and write file operation in a storage layers. One would have been motivated to do so in order to the user easily can perform searching files more efficiently and each user defines and maintains the needed files for a specific application to run in an efficient manner. 

Regarding claim 5. Kantor in view of Ojeil teaches the method of claim 3.
       Kantor in view of Ojeil further teach wherein the at least one lower layer, the upper layer, and the volume layer operate like one file system using a union file system (note that the term “lower layer” indicates read operation and the term “upper layer” indicates both read and write operations in the file system in light of the specification ¶ [11]. Kantor teaches in [Col. 13, lines 38-43] a container management system in a docker container and further teaches [Col. 11, lines 10-14] a target location in a read-only storage layer (i.e., lower layer) image used by the container and/or a target location within the underlying host storage and also Ojeil teaches in ¶ [0004] each storage layer in the hierarchy may represent multiple different components of the storage layer as a single physical device. Such abstraction insulates upper storage layers from details that can be managed by lower storage layers and application may instruct a file system to perform operations on the file without expressly indicating which logical volumes store the parts of the file).
           It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Ojeil by including the method of using a single file system for multiple storage layers in a container system ([0004]) into the teachings of Kantor by including a docker container system. One would have been motivated to do so since, docker uses file systems inspired by Union file systems, such as, layer Docker images. As actions are done to a base image, layers are created and documented, such that each layer fully describes how to recreate an action in an efficient manner.
Regarding claim 6. Kantor in view of Ojeil teaches the method of claim 3.
            Kantor in view of Ojeil further teaches wherein in the allocating of the independent logical volume, the downloaded sub images are sequentially stored in the at least one lower layer (Kantor teaches in Fig. 5 and [Col. 13, lines 43-62] container storage layer images for container management system 512, layer image 530 and a storage layer image 532 and, in some examples, a storage layer image 534 and further teaches in [Col. 10, lines 53-60] the cluster may store volumes that include storage layer images at a greater rate than at least one additional type of volume that is also subject to storage reflection and Ojeil further teaches in ¶ [0004] that logical volumes store the parts of the file. After receiving the file's identifier from the file system, a logical volume manager can determine which volumes store the parts of the file, and instruct a lower storage layer subsystem to perform corresponding operations on one or more of the relevant parts).
           It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Ojeil by including the method of using a logical volume in a lower storage layer ([0004]) into the teachings of Kantor invention. One would have been motivated to do so in order to increase abstraction, flexibility, and control and further the logical volumes have meaningful names like “databases” or “root-backup”. Volumes can be resized dynamically as space requirements change and migrated between physical devices within the pool on a running system or exported easily.


Regarding claim 8. Kantor in view of Ojeil further teaches the method of claim 3, 
       Kantor in view of Ojeil further teaches wherein in the running of the container, a write request is stored in the upper layer, which is generated while the container is run (Kantor teaches in [Col. 14, lines 56-64] an image is deployed for the first time, the systems described herein may download the image from the central image repository. The hyperscale storage driver may be registered to each container host, such that the container may be registered on every host in the cluster and ages may be downloaded from the remote node and/or the central image registry. In either case, a container image may be created locally to serve all write operations and further Ojeil teaches in ¶ [0004] the storage layer as a single physical device. Such abstraction insulates upper storage layers from details that can be managed by lower storage layers. For example, a file may be divided into multiple parts, with each part being "stored" on a different logical volume).        
         It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Ojeil by including the method of storing a file in upper storage layer ([0004]) into the teachings of Kantor invention. One would have been motivated to do so since, storing the file in upper storage layer provides many uses to the users as it provides great flexibility to the users. It helps in keeping all the important records at a synchronized place with loads of data security. It helps in keeping a check on all the records and also helps in maintaining a check on the number of users who have access to the data in an efficient manner.

Regarding claim 10. Kantor in view of Ojeil further teaches the method of claim 3. 
          Kantor in view of Ojeil further teaches wherein in the running of the container, the volume layer is changed according to a command by a user of the storage driver (Kantor teaches in [Col. 14, lines 56-64] an image is deployed for the first time, the systems described herein may download the image from the central image repository. The hyperscale storage driver may be registered to each container host, such that the container may be registered on every host in the cluster and ages may be downloaded from the remote node and/or the central image registry and Ojeil also teaches in ¶ [0004] that the file may be divided into multiple parts, with each part being "stored" on a different logical volume. An application may instruct (i.e., a command) a file system to perform operations on the file without expressly indicating which logical volumes store the parts of the file. After receiving the file's identifier from the file system, a logical volume manager can determine which volumes store the parts of the file, and instruct a lower storage layer subsystem to perform corresponding operations on one or more of the relevant parts).
           It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Ojeil by including the method of using a logical volume in a lower storage layer ([0004]) into the teachings of Kantor invention. One would have been motivated to do so in order to increase abstraction, flexibility, and control and further the logical volumes have meaningful names like “databases” or “root-backup”. Volumes can be resized dynamically as space requirements change and migrated between physical devices within the pool on a running system or exported easily.
Regarding claim 13.
Claim 13 incorporates substantively all the limitation of claim 3 in a computer program product form and is rejected under the same rationale. Furthermore, regarding the claim limitation of the storage, the prior art of record Kantor teaches in [Col. 5, lines 41-52]. 
Regarding claim 14.
Claim 14 incorporates substantively all the limitation of claim 4 in a computer program product form and is rejected under the same rationale. Furthermore, regarding the claim limitation of the storage, the prior art of record Kantor teaches in [Col. 5, lines 41-52]. 
Regarding claim 15.
Claim 15 incorporates substantively all the limitation of claim 5 in a computer program product form and is rejected under the same rationale. Furthermore, regarding the claim limitation of the storage, the prior art of record Kantor teaches in [Col. 5, lines 41-52]. 
Regarding claim 16.
Claim 16 incorporates substantively all the limitation of claim 6 in a computer program product form and is rejected under the same rationale. Furthermore, regarding the claim limitation of the storage, the prior art of record Kantor teaches in [Col. 5, lines 41-52]. 
Regarding claim 18.
Claim 18 incorporates substantively all the limitation of claim 8 in a computer program product form and is rejected under the same rationale. Furthermore, regarding the claim limitation of the storage, the prior art of record Kantor teaches in [Col. 5, lines 41-52]. 
Regarding claim 20.
Claim 20 incorporates substantively all the limitation of claim 10 in a computer program product form and is rejected under the same rationale. Furthermore, regarding the claim limitation of the storage, the prior art of record Kantor teaches in [Col. 5, lines 41-52]. 

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kantor in view of Ojeil further in view of Sedukhin et al. (US. Pub. No. 2008/0270585 A1, hereinafter Sedukhin).

Regarding claim 9. Kantor in view of Ojeil teaches the method of claim 3.
        Kantor in view of Ojeil does not explicitly teach wherein in the running of the container, a life cycle of the upper layer is managed the same as the life cycle of the container. 
        However, Sedukhin teaches wherein in the running of the container, a life cycle of the upper layer is managed the same as the life cycle of the container (Sedukhin teaches in ¶ [0016] and in ¶ [0020]-[0021] the next higher meta-container using a lifecycle management protocol or other state machine protocol. The protocol represents features of the container, events, and basic lifecycle management of hosted modules and processing of hierarchical systems of application containers where each upper-layer enables larger, and FIG. 2, an exemplary block diagram illustrates the receipt of commands by a container and the emitting of events. A driver 202 receives lifecycle management commands with respect to a module from, for example, another application program or a user and provides them to the container 204 that is associated with the driver 202).
           It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Sedukhin by including the method of using a lifecycle management protocol to determine the lifecycle of the container ([0004]) into the teachings of Kantor in view of Ojeil invention. One would have been motivated to do since, the container supports runtime execution of the associated module, and a meta-container is interfaced with the container via a corresponding defined set of drivers, where the meta-container receives command associated with one of the modules and provides the received command to one of the drivers associated with the container for processing the command with reference to the modules for virtualization of the containers in the hierarchy, so that recursion and layered hierarchy provides flexible, extensible and efficient management of the distributed application in the system, thus providing an interface between the container and an external management system to configure and coordinate execution of distributed applications in an efficient manner.

Regarding claim 19.
Claim 19 incorporates substantively all the limitation of claim 9 in a computer program product form and is rejected under the same rationale. Furthermore, regarding the claim limitation of the storage, the prior art of record Kantor teaches in [Col. 5, lines 41-52]. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU SHITAYEWOLDETSADIK whose telephone number is (571)270-7142. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 5712723865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BERHANU SHITAYEWOLDETADIK/        Examiner, Art Unit 2455